THIS was a writ of inquiry of damages in ejectment. The plaintiff having at a preceding term recovered possession of the land.
By the inquisition returned the Jury assessed the sum of 74/. damages, besides costs of suit. An exception was taken fey the defendant to the inquisition returned; and the Court, onmotion ofthe plaintiff, gaveleave to amend the inquisition, which was accordingly amended by the sheriff, by inserting in the form of the inquisition the following expressions marked in italics, to wit: “ an inquisition indented (and “ taken) &?c. before me G. G. sheriff of ([Frederick County a at the County aforesaid,) &?c. ( Twelve good and lawful “ men of my bailiwick ;”) hfc. Judgment was entered for damages and costs. The defendant appealed to the Court of Appeals.
At ‘May Term, 1753, the Court of Appeals affirmed the judgment.